DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on September 30, 2020 has been considered.

	Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the solar power plant (claim 18), processor (claim 18), solar collectors (claim 18), mirrors (claim 21), lenses (claim 21), receiver (claim 21), parabolic trough collector (claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

	Claim Objections

Claims 7, 8, 13, and 18 are objected to because of the following informalities: 
- claim 7, “Direct Normal Irradiation, DNI,” (lines 3, 14) should be – Direct Normal Irradiation (DNI) --; after “performed” (line 4), should insert -- , wherein said method comprising --; “the same type” (lines 6-7), “the same solar collector settings” (line 7), “the solar collector” (line 8), “its” (line 13), “the theoretical heat output … of any solar collector” (line 13) lack antecedent basis; after “solar collector settings (line 7), “e.g. operation temperature” (line 7) is interpreted as an optional limitation; after “weather data,” (line 10), “e.g. solar radiation and ambient temperature” (lines 10-11) are interpreted as optional limitations; after “DNI”, “e.g. the acquired related weather data having a one-hour time resolution and the solar DNI having a one-year time resolution” is interpreted as an optional limitation.
- claim 8, “its” (lines 2, 3) lacks antecedent basis;
- claim 13, “their” (line 13) lack antecedent basis;
- claim 18, “their” (line 10) lack antecedent basis;
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9, the details of sub-functions k1 and k2 of latitude are not disclosed by the written description.

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 7, 13, and 18, the limitations in the body of the claims do not support “designing a solar power plant” in the preamble.
Claims 7, 13, and 18, “adjustment of the function to the calculated dataset” is unclear. Are k1, k2, and lat adjusted such that the function (page 3, lines 25-27) is equal to the calculated heat output?

The remaining claims are also rejected under 35 U.S.C. 112(b) for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-15 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:

Under prong 1, step 2A, claims 7, 13, and 18 recite an abstract idea of “simulation of the heat output for a plurality of solar collectors located at respectively different geographic locations, the plurality of solar collectors being of the same type and have the same solar collector settings, e.g. operation temperature, as the solar collector to be forecasted, by, with a simulation software ran on a computer, calculating a dataset of theoretical heat output for the respective ones of the plurality of solar collectors, based on acquired related weather data, e.g. solar radiation and ambient temperature … wherein the simulation was performed for acquired related weather data having a higher time resolution than the solar DNI, e.g. the acquired related weather data having a one-hour time resolution and the solar DNI having a one-year time resolution” (see specification, page 3, lines 14-16, mathematical concept), “adjustment of the function to the calculated dataset with the computer, the function defining the theoretical heat output of any solar collector related to its geographic location, solar Direct Normal Irradiation, DNI, and solar collector settings” (see specification, page 3, lines 25-27, mathematical concept).
Under prong 2, step 2A, the abstract idea is not integrated into a practical application of the abstract idea.
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. A generic processor or computer does not take the claim limitations out of the abstract idea.
Accordingly, claims 7, 13, and 18 are not patent eligible under 35 USC 101.

Claims 8-10, 14, 19 are directed to an abstract idea.
Claims 11, 12, 15, 20 do not recite additional element that are significantly more.
Claims 16, 17, 21, and 22 recite applying the abstract idea by use of a particular machine. Thus, the limitations are indicative of integration into a practical application (see 2019 PEG, slide 20). Accordingly, claims 16, 17, 21, and 22 patent eligible under 35 USC 101.

Claim 11, “computer program” is non-statutory subject matter. 
Claim 12, “carrier” is non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bing (US 2015/0177415).

Regarding claims 13 and 18, Bing discloses a method and computer system for forecasting heat output of each of a plurality of solar collectors (paragraph 0007; paragraph 0014, lines 3-5; paragraph 0037, lines 6-8), the forecasting being based on the solar collector's location (Fig. 1; paragraph 0018, lines 1-5) and solar Direct Normal Irradiation (DNI) (Abstract, lines 1-4), according to a heat output function (function to calculate irradiance, paragraph 0007), the method comprising:
simulating the heat output for each of the plurality of solar collectors located at respectively different geographic locations (Abstract, lines 1-4; Fig. 1) with a simulation software running on a computer (paragraph 0037, lines 5-9),
calculating a dataset of theoretical heat output for the plurality of solar collectors (paragraphs 0043, 0103), based on acquired related weather data (paragraph 0043, lines 1-3) associated with solar radiation (paragraph 0043, lines 1-3) and ambient temperature (paragraphs 0100-0103), and
adjusting a thermal production function to the calculated dataset with the computer (paragraph 0103), the thermal production function defining the theoretical heat output of the plurality of solar collectors related to their geographic location, solar Direct Normal Irradiation (DNI) data and solar collector settings (paragraphs 0101-0103).

designing a solar power plant dimensioned according to the forecasting, when reading the preamble in the context of the entire claim, the recitation of designing a solar power plant dimensioned according to the forecasting is not limiting because it is recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, designing a solar power plant dimensioned according to the forecasting in the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bing in view of Admitted Prior Art (APA, Background Art).

Regarding claims 16 and 21, Bing discloses each of the plurality of solar collectors (Fig. 2A).
uses one or more of mirrors and lenses (Fig. 2A) to focus solar radiation in form of a point or a line onto a receiver (computer, Fig. 2A).

However, Bing does not disclose each of the plurality of solar collectors uses one or more of mirrors and lenses to focus solar radiation in form of a point or a line onto a receiver which contains a heatable transport fluid.

APA discloses each of the plurality of solar collectors uses one or more of mirrors and lenses to focus solar radiation in form of a point or a line onto a receiver which contains a heatable transport (Background, page 1, lines 25-29) for circulating heated fluid in a system (Background, page 1, lines 29-31).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Bing with a plurality of solar collectors as disclosed by APA for the purpose of circulating heated fluid in a system.

Regarding claims 17 and 22, Bing does not disclose each of the plurality of solar collectors is a parabolic trough collector which is pivotable to track the sun during the day.



Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Bing with a plurality of solar collectors is a parabolic trough collector as disclosed by APA for the purpose of track the sun during the day.

	Prior Art Note

	Claims 7-12, 14, 15, 19, and 20 do not have prior art rejections.
The combination as claimed wherein a method and system comprising simulation was performed for acquired related weather data having a higher time resolution than the solar DNI (claims 7, 15, 19) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bing (‘415) discloses “[s]olar irradiance is, on an annual basis, periodic and predictable. However on an hourly or sub-hourly basis, solar energy often intermittent and appears unpredictable” (paragraph 0002, lines 6-8). Bing further discloses “[t]he 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).